Citation Nr: 1444788	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the character of the appellant's discharge from service for the period from October 1969 to June 1972 constitutes a bar to Department of Veterans Affairs (VA) benefits.

2.  Whether clear and unmistakable error (CUE) exists in a July 1985 Administrative Decision which concluded that the appellant's character of discharge was issued under conditions other than honorable.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an Administrative Decision authored by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appellant testified before the undersigned during a Board hearing held in June 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the appellant has appealed the finding that his character of discharge upon separation from military service in September 1971 was under conditions other than honorable, due to willful and persistent misconduct, representing a bar to eligibility to receive VA benefits.  To that end, for VA purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Pension, compensation, or dependency and indemnity compensation is not payable unless the applicable period of service was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12. 

A discharge or release because of willful and persistent misconduct, which includes a discharge under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious, is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  As it prevents attainment of veteran status, a discharge under such offense pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  See 38 C.F.R. § 3.12(b).

In July 1985, the RO determined that willful and persistent misconduct resulted in a discharge under other than honorable conditions.  Specifically, the RO noted that the appellant was absent without leave (AWOL) on three occasions while stationed in Hawaii, and that he spent a total of five months in the stockade.  Choosing to end his period of service prior to his scheduled discharge date, and thus forgoing an honorable discharge, the appellant was released from active service on September 9, 1971, with an undesirable discharge status.

Importantly, the Board notes that a DD-215 (a correction to his previously-issued DD-214) was issued in November 1978 which upgraded the appellant's character of discharge to under honorable conditions, pursuant to the Department of Defense (DOD) Discharge Review Program (Special).  However, in its July 1985 finding, the RO pointed out that the appellant's service personnel records clearly demonstrated willful and persistent misconduct.  Further, the RO found that, while the appellant's character of discharge had been upgraded pursuant to a DOD program in 1978, such upgrade was not affirmed by the Service Department Discharge Review Board.

During his Board hearing in June 2014, the appellant's representative argued that Presidential Proclamation 4313 (which the Board notes was issued by President Gerald Ford on September 16, 1974) created a "blanket upgrade" for Vietnam veterans who were discharged under less than honorable conditions.  He contended that the appellant's discharge was upgraded pursuant to this program, and that the RO erred by failing to note that fact.  See Transcript, pp. 3, 4.

Unfortunately, the Board is unable to issue a disposition at this time, as the record appears to be incomplete.  Specifically, there is no evidence currently of record to demonstrate the purported lack of affirmance by the Service Department Discharge Review Board.  Although referenced in July 1985 and again in August 2012, the Board finds no evidence of such a document in the appellant's claims file .  As such, a search should be undertaken to locate any documents related to the character of the appellant's discharge which are not currently associated with the claims file.  The AOJ is directed to contact the Department of the Army and any other applicable repository so as to locate any outstanding records pertinent to this claim.

Finally, the Board notes that the appellant has raised the issue of CUE with respect to the July 1985 Administrative Decision which determined that the character of his discharge was under other than honorable conditions.  See Formal Appeal, September 2012.  This document appears to stand in direct contrast to a document authored in March 1985, though it is unclear as to whether the prior decision was actually promulgated by the RO.  As a favorable CUE finding would have a direct impact on the current claim, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should submit a request to the Department of the Army and any other appropriate entity/location, to attempt to determine whether the appellant's character of discharge, which was upgraded via corrective action with the issuance of a DD-215 in November 1978, was subsequently and affirmatively reversed by the Service Department Discharge Review Board or any other entity.  

The search should conclusively determine the current character of the appellant's discharge in September 1971 so as to determine whether additional claims filed by the appellant can proceed.  

All written and electronic material produced by the requested search and the document(s) generated to request the search should be incorporated into the record.  If records are not available, the responding agency should advise VA if another agency may have such records.  

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim on appeal while contemporaneously adjudicating the appellant's CUE claim.  If either claim is not granted to the appellant's satisfaction, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



